987 So.2d 767 (2008)
Mayra C. SONNER, Appellant,
v.
Robert M. SONNER, Appellee.
No. 3D07-531.
District Court of Appeal of Florida, Third District.
July 16, 2008.
John G. Crabtree, Key Biscayne; Marks & West and Evan R. Marks, Miami, for appellant.
Nancy A. Hass, for appellee.
Before COPE, RAMIREZ, and WELLS, JJ.
PER CURIAM.
This is an appeal of a summary judgment entered in proceedings brought after dissolution of marriage. We perceive no error in the summary judgment and affirm *768 it. This ruling is without prejudice to the appellant-mother to file a petition for modification of child support. We express no opinion on the merits of any such petition.
Affirmed.